Exhibit 10.3
 
TWO RIVER COMMUNITY BANK
Supplemental Executive Retirement Agreements

 
 THIRD AMENDMENT
TO THE
TWO RIVER COMMUNITY BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
DATED JANUARY 1, 2005
FOR
WILLIAM D. MOSS


THIS THIRD AMENDMENT is adopted on and as of this 19th day of January, 2012 by
and between Two River Community Bank (the “Bank”), a New Jersey chartered bank
the principal address of which is 1250 Highway 35 South, 07748 Middletown, New
Jersey, and William D. Moss (the “Executive”).   


The undersigned, in consideration of their respective promises and undertakings,
which are acknowledged to be adequate, hereby amend the Two River Community Bank
Supplemental Executive Retirement Agreement as follows:
 
Section 2.1.1 is amended by deleting “Fifty Thousand Dollars ($50,000)” and
inserting in its stead “One Hundred Thousand Dollars ($100,000)”.


Schedule A shall be deleted in its entirety and replaced by the Schedule A
attached hereto.
 
IN WITNESS WHEREOF, the Bank and the Executive, intending to be legally bound,
hereby execute and deliver this Third Amendment.
 

EXECUTIVE:     TWO RIVER COMMUNITY BANK                       /s/ William D.
Moss     By /s/ Nicole Nielsen             William D. Moss     Nicole Nielsen  
      Title Vice President H.R. Manager  

 
 
 
1
 

--------------------------------------------------------------------------------

 
 

 
Supplemental Executive Retirement Plan
Plan Year Reporting
 
Schedule A
 

 
William Moss
 
Birth Date: 5/2/1957
Normal Retirement: 5/2/2022, Age 65


   
Early Termination
Disability
Change in Control
Pre-retire.
         
Death Benefit
   
Annual Benefit2
Annual Benefit2
Annual Benefit2
     
Amount Payable at
Amount Payable at
Amount Payable at
Lump Sum
   
Separation from Service
Normal Retirement Age
Separation from Service
Benefit
   
Based On
Based On
Based On
Based On
Values
Age
Account Value
Account Value
Account Value
Account Value
 
(1)
(2)
(3)
(4)
(5)
Nov 2011 1
54
13,504
 
26,816
 
66,028
 
635,073
 
Dec 2011
54
14,457
 
28,401
 
66,461
 
639,238
 
Dec 2012
55
20,396
 
37,554
 
69,120
 
664,807
 
Dec 2013
56
26,734
 
46,133
 
71,885
 
691,400
 
Dec 2014
57
33,496
 
54,174
 
74,760
 
719,056
 
Dec 2015
58
40,710
 
61,710
 
77,750
 
747,818
 
Dec 2016
59
48,408
 
68,772
 
80,860
 
777,731
 
Dec 2017
60
56,622
 
75,392
 
84,095
 
808,840
 
Dec 2018
61
65,385
 
81,596
 
87,459
 
841,193
 
Dec 2019
62
74,736
 
87,410
 
90,957
 
874,841
 
Dec 2020
63
84,712
 
92,860
 
94,595
 
909,835
 
Dec 2021
64
95,357
 
97,968
 
98,379
 
946,228
 
May 2022
65
100,000
 
100,000
 
100,000
 
961,819
 

 
1   The first line reflects just the initial values as of November 1, 2011.
2   The annual benefit amount will be distributed in 12 equal monthly payments
for a total of 180 monthly payments.
*  IF THERE ISA CONFLICT IN ANY TERMS OR PROVISIONS BETWEEN THIS SCHEDULE A AND
THE AGREEMENT, THE TERMS AND PROVISIONS OF THE AGREEMENT SHALL PREVAIL.  IF A
TRIGGERING EVENT OCCURS, REFER TO THE AGREEMENT TO DETERMINE THE ACTUAL BENFIT
AMOUNT BASED ON THE DATE OF THE EVENT.
 
 
 

--------------------------------------------------------------------------------